Citation Nr: 0930028	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-11 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from December 1945 to March 
1947.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to TDIU.

In July 2007, the Board rendered a decision on the veteran's 
claim.  In January 2009 the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") vacated the 
Board's decision with respect to the issue of entitlement to 
TDIU and remanded the case to the Board.  The Court affirmed 
the Board's July 2007 denial of entitlement to a disability 
rating in excess of 30 percent for the Veteran's service-
connected right leg disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran has a single service-connected disability, 
residuals of a right femur fracture with right knee 
disability and degenerative joint disease (DJD), which has 
been rated as 30 percent disabling since August 23, 2001.  

2.  The Veteran has not reported his level of education.  He 
indicates his only work experience is in construction and as 
a laborer 

3.  The Veteran's single service-connected disability does 
not preclude him from securing and following substantially 
gainful employment; referral for consideration of individual 
unemployability on an extra-schedular basis is not warranted.     


CONCLUSIONS OF LAW

1.  The criteria for a grant of TDIU have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a), 4.19 (2008).

2.  The criteria to warrant referral for consideration of 
individual unemployability on an extra- schedular basis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16(b), 4.19 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the Veteran was provided this notice 
with respect to his claim for TDIU in a letter dated May 
2003.  While this notice was provided after the rating 
decision of September 2002, the Board notes that there is no 
prejudice to the Veteran.  He was provided with sufficient 
time to respond to the letter before the claim was 
readjudicated by way of a March 2004 statement of the case.  
Accordingly, the Board is satisfied that the duty to notify 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) were satisfied.

The Board further observes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  While this notice was not provided to the 
Veteran, the Board finds that there is no prejudice as the 
Board is denying the benefit sought and an effective date 
will not be assigned.  

Pursuant to the duty to assist, it must be considered whether 
a medical examination or medical opinion is necessary to make 
a decision on the claim.  In this regard, the Veteran was 
provided a VA Compensation and Pension examination in March 
2002 to determine the level of disability resulting from his 
right leg disability, which is his only service-connected 
disability.  The Veteran's VA treatment records have been 
obtained.  Consequently, the Board finds that VA did not have 
a duty to assist that was unmet. The Board sent the Veteran a 
letter in April 2009 informing him that he could submit 
additional argument and/or evidence within 90 days.  However, 
the Veteran did not respond.  Accordingly, the Board finds 
that the VA has satisfied both the notice and duty to assist 
provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; service treatment records; private medical 
records; and, VA medical records, to include VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claim for TDIU. 

II.  Factual Background

The Veteran served on active duty from December 1945 to March 
1947.  Service treatment records reveal that the Veteran 
incurred a simple complete oblique fracture of the proximal 
third of this right femur in July 1943.  This injury required 
hospitalization for treatment, which included traction to aid 
in healing of the fracture, from July to September 1943.  On 
separation examination in December 1945, history of the 
inservice femur fracture was noted along with the fact that 
there were "no complications."  No musculoskeletal defects 
were noted on the separation examination report.  

In January 1948, a VA examination of the Veteran was 
conducted.  He reported that his right leg was weak and would 
"give out."  He further reported pain with prolonged 
standing and that he had been employed doing "general work" 
but had to discontinue due to his leg symptoms.  Range of 
motion of the right knee joint was full, although crepitus 
was noted.  Slight limitation of the range of motion of the 
right hip was noted.  X-ray examination confirmed an old 
fracture in the upper third of the right femur.  Physical 
examination revealed the length of both of the Veteran's 
femurs to be the same.   

An August 1978 letter from R. L. Anderson, M.D., a private 
physician, indicates that the veteran had deformities in his 
right femur and knee joint and that he complained of pain on 
long standing.  The physician further stated the opinion that 
the veteran could not maintain gainful employment due to the 
service-connected disability.  

In September 1978, a VA Compensation and Pension examination 
of the Veteran was conducted.  He reported symptoms of 
"locking" of the right ankle, knee, and hip.  He also 
indicated he walked with a limp which required a crutch and 
that he had been unable to do any work for the prior six 
years because of right leg pain.  Physical examination 
revealed full range of motion of the joints of the right 
lower extremity, although slight locking, stiffness, and 
complaints of pain on motion were noted.  This examination 
report indicates the right lower extremity to be one inch 
shorter than the left.  

In February 2001, the veteran presented to VA with complaints 
of right hip and right knee pain of six months in duration.  
The veteran complained of increased pain and required use of 
a cane to ambulate.  March 2001 x-ray examination revealed 
mild to slightly moderate degenerative changes of the right 
knee, a probable old healed fracture of the right femur and 
mild degenerative changes of the bilateral hips.

A May 2001 treatment note states that the veteran had right 
hip and knee pain with cramps in the "MSLS" right leg.  He 
was to continue taking acetaminophen and, for muscle spasms, 
Flexeril.  His condition was assessed as degenerative disease 
of the right hip and knee.  An August 2001 treatment note 
shows complaints of hip pain over the trochanteric area and 
states that the veteran was using a crutch on the right side.  
A physical examination showed valgus alignment of the right 
knee with no effusion.  The ligaments were stable.  Hip 
rotation caused no pain.  There was mild tenderness over the 
trochanter.  An x-ray of the right knee showed degenerative 
changes mainly in the lateral compartment, and an old femur 
fracture on the AP pelvis.  The veteran was diagnosed with 
right knee post-traumatic arthritis and right hip bursitis.  
The physician recommended an injection for the right knee 
which the veteran declined.

In March 2002, the veteran was afforded a VA bones 
examination.  He then complained of right knee swelling that 
prohibited him from bending and driving.  He presented with a 
crutch that he used over the past nine years.  On 
examination, there was 2/4 swelling of the right knee 
compared to the left.  There was a one inch circular scar 
present over the medial side of the right knee in the distal 
right above the joint where the K-wire was in to hold the 
fracture in place.  Range of motion was from minus 5 to 120 
degrees.  There was pain on palpitation both over the medial 
joint line and lateral joint line.  External rotation of the 
leg with knee flex elicited a loud click in the knee.  An x- 
ray of the right femur and right knee showed a healed 
fracture of the proximal right femur, which appeared to be in 
good alignment.  Further examination of the right knee 
revealed complete loss of the articular cartilage base of the 
lateral compartment with narrowing of the medial joint line.  
There was associated peripheral spurring.  The impression was 
a healed fracture of the right femur.  The examiner noted 
that treatment of the veteran's condition consisted of 
traction for three to four months and opined that patients 
that have this treatment end up with a stiff and degenerative 
knee.  The examiner further opined that there was evidence of 
severe degenerative arthritis of the right knee and that a 
total knee replacement may be needed in the future.  The 
examiner restricted the veteran from squatting, climbing, 
lifting over 20 pounds, and stooping or kneeling.

In February 2004, the veteran presented for treatment of 
right knee pain and discomfort in the right lateral thigh.  
An examination showed moderate effusion in the knee and an x- 
ray showed some worsening of the post-traumatic degenerative 
disease in the lateral compartment.  Hip films were normal.  
There was tenderness over the trochanter on the right.  The 
physician again recommended a right knee injection which the 
veteran declined. In February 2004, an x-ray examination of 
the right knee showed minimal to moderate changes of 
osteoarthritis.  In addition, there was some osteoporosis 
present.  An x-ray examination of the right hip showed 
deformity of the right femur.  The hip joints were relatively 
normal with only minimal changes of osteoarthritis.  The 
impression was an old injury to the right humerus; 
osteoarthritis in both hips-minimal.  In November 2004, there 
was no evidence of effusion.

III.  TDIU ANALYSIS

The Veteran claims entitlement to TDIU.  That is, he claims 
that his service-connected disability renders him 
unemployable.  In order to establish entitlement to TDIU due 
to service-connected disabilities, there must be impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  VA has defined 
"substantially gainful employment" in the Adjudication and 
Procedural Manual as "employment at which nondisabled 
individuals earn their livelihood with earnings comparable to 
the particular occupation in the community where the veteran 
resides." See M21-1 MR IV.ii.2.F.24.d. (formerly Manual M21-
1, Part VI, Section 7.09(7).  Referral to the Director of the 
Compensation and Pension Service for extraschedular 
consideration is warranted in the case of veterans who do not 
meet the aforementioned percentage requirements if the 
individual is unable to secure and follow a substantially 
gainful occupation. 38 C.F.R. § 4.16(b) (2008).

The veteran in this case is currently rated 30 percent 
disabled due to residuals of a right femur fracture with 
right knee disability and DJD.  In that regard, it is noted 
that the Court specifically affirmed the Board's decision on 
the issue of the increased rating.  He has no other service- 
connected disabilities.  Accordingly, he does not meet the 
minimum schedular criteria for TDIU.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2008).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed. 38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board concludes that referral was not warranted in this 
case.  The veteran stated in his TDIU claim form that he had 
not worked in twenty years and that his occupation involved 
insulation work.  He stated that he last worked full-time on 
July 1, 1979, and that he became too disabled at that point 
to continue working.  However, he reported that he did not 
receive disability retirement benefits, that he had not had 
any education and training since he became too disabled to 
work and that he had not tried to obtain employment since he 
became too disabled to work.  He stated that having to hold 
himself up with a crutch made it impossible for him to work 
as a laborer.  He reported that he had no other skills which 
would allow him to secure a job in construction or day labor.  
Although he did not report how much education he had 
received, his service personnel records reflect that he had 
not attended high school and had 14 years of experience 
driving a tractor and truck and managing a farm.  

The claims file contains a statement from R. Anderson, M.D., 
dated in August 1978, which indicates that the veteran had 
deformities in his right femur and knee joint and that he 
complained of pain on long standing. It was the physician's 
opinion that the veteran could not maintain gainful 
employment due to the service-connected disability.

Upon VA examination in March 2002, the veteran's service-
connected disability was assessed and the examiner concluded 
that the veteran uses a crutch and is impaired from 
squatting, climbing, lifting over 20 pounds, and was not to 
stoop or kneel.  The examiner also stated that the veteran 
had evidence of severe degenerative arthritis of the right 
knee such that he might need a total knee replacement in the 
future.  The examiner in this case provided information 
concerning the veteran's physical limitations due to the 
service-connected disabilities, indicating that he recognized 
the veteran was impaired in his ability to work.  

The Board concludes, however, that this case does not present 
circumstances that require referral of the claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration of TDIU.  His service-connected 
disability affects his industrial capabilities to some 
degree, but the recent medical evidence does not show that he 
is unable to secure and follow some type of substantially 
gainful employment specifically as a result of his 
disability.  The VA medical examination report contains 
specific information concerning the veteran's disability, 
including range of motion studies, physical examination of 
the leg, x-rays, and information concerning his specific 
limitations due to the service-connected disability.  The 
August 1978 statement merely indicates that the veteran has a 
deformity of the right femur and knee joint and that the 
veteran complained of pain on standing.  This minimal 
information does not support the conclusion reached in that 
statement that the veteran cannot maintain gainful 
employment.  Therefore, the Board finds the VA examination 
report more probative on the issue.

While the Veteran claims that his service-connected 
disability resulted in him having to leave his job, he also 
reported that he did not receive disability retirement 
benefits.  There is no statement of record from his former 
employer to clarify whether he left his job due to disability 
or for other reasons.  While it is clear that the service-
connected disability may interfere with insulation work, the 
evidence does not show that it would prevent him from 
obtaining and sustaining other work based on the results of 
the VA examination.  The evidence does not show that the 
disability would preclude the ability to secure and follow 
other types of substantially gainful employment, for 
instance, as a manager, to include in the type of setting 
where he has experience, such as on a farm.  The Board does 
recognize that the veteran has not worked since 1979.  
However, the Board also observes that the veteran has not 
attempted to find employment since that time and has not 
sought to improve his education.  After the Veteran 
reportedly became too disabled to work, there is no 
indication that he pursued vocational rehabilitation or that 
he applied for jobs and was turned down because of his 
service-connected disability.   

In the January 2009 decision, the Court vacated the Board's 
July 2007 decision with respect to the issue of TDIU.  The 
Court specifically stated:

Even where a service-connected disability is less 
than total, a Veteran may be entitled to pension 
if that Veteran satisfied the requirements set 
forth in 38 C.F.R. § 4.16(a)(2008).  In the event 
that the Veteran fails to meed the percentage 
requirements set forth in that regulation, 
pursuant to 38 C.F.R. § 3.321 (b)(2)(2008), a 
permanent and total disability rating is 
authorized on an extraschedular basis if that 
Veteran "is found to be unemployable by reason of 
his or her disability(ies), age occupational 
background and other related factors."  38 C.F.R. 
§ 3.321 (b)(2)

The Court further stated that:

the Veteran's service-connected disability is 
rated at 30% disabling, thus he does not meet the 
schedular requirements for a rating of total 
disability based upon  individual unemployability 
under [38 C.F.R.] § 4.16(a).  Thus the 
appropriate analysis for entitlement to a rating 
of total disability  based on  individual 
unemployability involves obtaining such a rating 
on and extraschedular basis under  38 C.F.R. 
§ 3.321 (b)(2).

The Court then quoted section 38 C.F.R. § 3.321 (b)(1) as the 
criteria for an award of an extraschedular rating and 
indicated that the Board had not properly conducted an 
analysis pursuant to Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 
(Fed.Cir. July 17, 2009). 

The Board notes that the sole issue on appeal, and remanded 
by the Court involves entitlement to a total disability 
rating for compensation based upon individual unemployability 
(TDIU).  That is, the Veteran claims that his single service-
connected right leg disability renders him unemployable.  To 
the extent that the January 2009 Court decision cited to 
38 C.F.R. § 3.321 (b)(2), the Board notes that this 
regulation addresses extraschedular consideration of 
nonservice connected pension benefits which is an issue that 
was not before the Board in July 2007 or presently.  The 
Board therefore will not consider that section in this 
decision.  

To the extent that the Court ordered the Board to conduct 
an analysis of the Veteran's claim for TDIU under the 
criteria set forth in Thun, the Board notes that the 
analysis required in Thun relates to extraschedular 
consideration for a disability rating for service-
connected disability pursuant to 38 C.F.R. § 3.321(b)(1).  
As noted above, the Board's finding denying entitlement to 
a disability rating in excess of 30 percent for the 
Veteran's single service-connected right leg disability 
was affirmed by the court in January 2009.  See Barringer 
v. Peake, 22 Vet. App. 242, 245 (2008) (the issue of an 
extraschedular rating is a component of a claim for an 
increased rating).  

Moreover, the Court's own holding in Thun specifically 
states that the issue of an extraschedular disability 
rating is separate from the issue of TDIU and to require 
the same showing to establish one factor for review 
creates an impermissible overlap between the concepts of 
an increased disability rating on an extraschedular basis 
and TDIU.  Thun, 22 Vet. App at 117 (2008), aff'd sub nom. 
Thun v. Shinseki, No. 2008-7135 (Fed.Cir. July 17, 2009); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).  
Accordingly, the provisions of 38 C.F.R. § 3.321(b)(1) 
will not be addressed in this decision.

After a full review, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for 
entitlement to TDIU.  Accordingly entitlement to TDIU is 
denied and benefit-of-the- doubt rule does not apply. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


